Citation Nr: 0212936	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  He received the Republic of Vietnam Campaign 
Medal with Device and four Bronze Stars for periods of 
service in combat areas, but did not engage in combat with 
the enemy.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which, among other things, denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served with the United States Navy during a 
period of war, but did not engage in combat with the enemy.

3.  The veteran currently participates in treatment for post-
traumatic stress disorder; however, his alleged inservice 
stressors are not verified.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in, 
aggravated by, or caused by active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran who is responsible for obtaining that information and 
evidence.  The veteran was informed of the evidence needed to 
support his claim and that such evidence was required from 
the veteran as it was something that VA could not obtain for 
him.  Specifically, VA informed the veteran in supplemental 
statements of the case dated in October 2001 and March 2002 
that statements from fellow servicemen corroborating his 
alleged inservice stressors were required to verify those 
events because the official records of the USS Kitty Hawk 
retrieved by VA from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) did not show any such 
events.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the need for him to obtain such evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
psychological examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  The Board also notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
September 2000, and has participated in the development of 
his claim on appeal.  Additionally, as noted above, VA also 
attempted to verify the veteran's alleged inservice stressors 
by retrieving records from the USASCRUR.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) and be supported by the findings of a medical examiner.  
See 38 C.F.R. § 4.125(a).

The evidence of record reveals that the veteran served in 
Fighter Squadron One Hundred Fourteen on board the USS Kitty 
Hawk in combat areas during the Vietnam conflict.  The 
veteran's squadron provided combat support, but did not 
participate in direct combat with the enemy.  The veteran's 
alleged stressors are not related to combat events.

The veteran asserts that while serving on the USS Coral Sea 
he was accosted by fellow sailors and threatened to be thrown 
overboard.  He stated that he engaged in a knife fight at 
that time and feared for his life.  The veteran requested a 
transfer, but did not give a reason for the request; he did 
not report this event nor did he seek medical treatment.  As 
such, there is no written record of this alleged inservice 
stressor.

The veteran also asserts that he witnessed a fellow sailor 
being blown into the prop of a plane when working together 
aboard the USS Kitty Hawk.  He does not recall the sailor's 
name, but reported that the event occurred on deck during his 
final cruise on the USS Kitty Hawk in 1968.  Accordingly, VA 
sought records from the USASCRUR to verify the incident.  
Unfortunately, the records from the USASCRUR did not show any 
injuries between November 1967 and June 1968, a period of 
time to include the veteran's last cruise on the USS Kitty 
Hawk, from an incident similar to that described by the 
veteran.  The only accidents reported during that time period 
were of a helicopter being ditched at sea and of an F-4B 
aircraft getting caught on a wire while landing.

The veteran has participated in treatment for a traumatic 
brain injury and chronic pain since a 1992 motorcycle 
accident.  He began treatment for post-traumatic stress 
disorder in 1996, reporting symptoms consistent with that 
diagnosis; however, there was no mention of his service in 
his treatment records until an evaluation performed in June 
1998, when it was noted that the veteran voluntarily spoke of 
Vietnam and identified his traumas.  

In June 1999, the veteran underwent VA examination and 
related his experiences during active service.  He 
participated in clinical testing, but the results were deemed 
to be invalid due to over-endorsing of psychiatric symptoms.  
Thus, the examiner noted that all self-reporting was called 
in question and rendered only a provisional diagnosis of 
post-traumatic stress disorder.

In August 2000, the veteran underwent private psychiatric 
evaluation and related his experiences during active service.  
The examiner diagnosed post-traumatic stress disorder and 
opined that the veteran's mental health issues were directly 
related to his experiences in, "the war."  There is no 
indication that this examiner reviewed the veteran's claims 
folder.

In September 2000, the veteran testified before an RO hearing 
officer that he believed the psychological testing performed 
in June 1999 was deemed invalid because he was very anxious 
and had a difficult time completing the tests, noting that he 
had to leave the testing room numerous times due to his 
nervousness.  He also testified that he no longer took any 
medication for his post-traumatic stress disorder because he 
did not like the side-effects.  The veteran reiterated his 
inservice stressors as outlined above.

In August 2001, the veteran submitted statements from his 
mother, former spouse, and long-term girlfriend.  All of 
these statements spoke to the veteran's behavior and current 
symptoms.  Although the RO advised the veteran that evidence 
was needed to corroborate his rendition of inservice 
stressors because the events had not been verified by the 
USASCRUR and/or his service personnel and service medical 
records, the veteran has not submitted any such statements.

Given the evidence as outlined above, the Board finds that 
although the veteran served in a combat area during the 
Vietnam conflict, he did not participate in combat.  
Additionally, the veteran's alleged stressors are not combat-
related in their nature.  Therefore, the veteran's alleged 
stressors must be verified by independent evidence in order 
for service connection to be granted for the currently 
diagnosed post-traumatic stress disorder notwithstanding the 
private psychiatric examiner's opinion that the veteran's 
symptoms are related to experiences in service.  The Board 
notes at this juncture that unit records showing that a 
veteran attached to a certain unit present during identified 
events are deemed to be independent corroboration of 
stressors even though there may be no evidence showing the 
veteran's proximity to the identified event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The evidence in favor of the veteran's claim is his report of 
inservice stressors and the medical opinion that the 
veteran's current diagnosis of post-traumatic stress disorder 
is directly related to those unverified events.  The evidence 
against the veteran's claim is the lack of corroboration of 
the events described by the veteran, one of which should be 
easily verifiable by records maintained by the USASCRUR.  
Because the records available to VA and the USASCRUR are void 
of any evidence to verify the alleged inservice stressors and 
the veteran has not submitted corroborating statements from 
fellow servicemen, the physician's opinion which linked the 
veteran's post-traumatic stress disorder to his active 
service is found to be based solely upon the history as 
related by the veteran.  As such, the Board is not bound to 
accept the medical opinion.  See DeSousa v. Gober, 10 Vet. 
App. 461 (1997).  Furthermore, the Board emphasizes that the 
United States Court of Appeals for Veterans Claims has held 
that a diagnosis of post-traumatic stress disorder, related 
to service, based on an examination which relied upon an 
unverified history, is inadequate.  See Cohen v. Brown, 10 
Vet. App. 128, 142-45 (1997); West v. Brown, 7 Vet. App. 70, 
77 (1994).  Therefore, absent a verified inservice stressor, 
the Board must deny the veteran's claim for service 
connection for post-traumatic stress disorder.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

